             Case 1:20-cv-01791-JEB Document 9-1 Filed 08/27/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
        Plaintiff,                                )
                                                  )
        v.                                        )
                                                  )
 ALL PETROLEUM-PRODUCT CARGO                      )
 ABOARD THE BELLA WITH                            )
 INTERNATIONAL MARITIME                           )
 ORGANIZATION NUMBER 9208124,                     )
                                                  )          Civil A. No. 20-1791
 ALL PETROLEUM-PRODUCT CARGO                      )
 ABOARD THE BERING WITH                           )
 INTERNATIONAL MARITIME                           )
 ORGANIZATION NUMBER 9149225,                     )
                                                  )
 ALL PETROLEUM-PRODUCT CARGO                      )
 ABOARD THE PANDI WITH                            )
 INTERNATIONAL MARITIME                           )          UNDER SEAL
 ORGANIZATION NUMBER 9105073,                     )
                                                  )
    --and--                                       )
                                                  )
 ALL PETROLEUM-PRODUCT CARGO                      )
 ABOARD THE LUNA WITH                             )
 INTERNATIONAL MARITIME                           )
 ORGANIZATION NUMBER 9208100,                     )
                                                  )
        Defendants.                               )
                                                  )

                                        DECLARATION

       I, Gene Patton, declare and state:

       1.       My name is Gene Patton and I am Chief in the Program Operations Unit for the

Department of Justice, Criminal Division. I have been in this position for 10 years. My duties


                                              1
             Case 1:20-cv-01791-JEB Document 9-1 Filed 08/27/20 Page 2 of 5




include supervision and oversight of complex forfeiture matters. I declare the matters stated herein

based on personal knowledge.

       2.       As part of my official duties, I have overseen the management and sale of complex

assets, including aircrafts and vessels.

       3.       From prior experience, I know that aircrafts and vessels pose unique challenges in

asset management. These assets have maintenance and storage costs that far outstrip standard assets.

The larger assets in these categories are particularly challenging to maintain, as crews may need to

be retained for around the clock servicing, and only limited locations can store such items.

       4.       For these reasons, among others, the Department of Justice official position is that

“[p]re-forfeiture sale of property (e.g., interlocutory or stipulated sale) is favored as a means of

preserving asset value and mitigating asset expenses.” See U.S. Department of Justice Asset

Forfeiture     Policy   Manual,     pg.    146,   available   at   https://www.justice.gov/criminal-

afmls/file/839521/download, pg 146.

       5.       I have managed numerous such sales for other complex assets, and have found such

sales to be an effective means of preserving the value of seized assets.

       6.       I have personally overseen the seizure of all petroleum-product cargo aboard: the

Bella with International Maritime Organization (“IMO”) number 9208124 (“Defendant Property 1”),

the Bering with IMO number 9149225 (“Defendant Property 2”), the Pandi with IMO 9105073




                                                  2
            Case 1:20-cv-01791-JEB Document 9-1 Filed 08/27/20 Page 3 of 5




(“Defendant Property 3”), and the Luna with IMO number 9208100 (“Defendant Property 4”)

(collectively, the “Defendant Properties”), and managed the logistics of such seizures.

       7.         The Defendant Properties are currently in transit to the United States.

       8.         The Defendant Properties should arrive into a port in the United States by mid-

September.

       9.         Once in the United States, the Defendant Properties will either be placed in storage

or will remain on the transit vessels if storage options are unavailable, pending resolution of the

instant matter.

       10.        I have been notified that storage containers for the Defendant Properties may not be

available due to weather conditions at the relevant port as well as an overall lack of available storage

units. Storage on the transit vessels is thus a likely scenario, which will incur premium costs that

will likely exceed the storage costs described below.

       11.        I have consulted with numerous companies about the costs associated with storing

and maintaining the Defendant Properties. Such consultations have revealed that daily storage costs

for the Defendant Properties will quickly make a substantial dent in their value. Specifically:

                     a. The Defendant Properties are valued between $11,500,000 and $40,000,000,

                         depending on the quality of the gasoline and the frequently changing price

                         for gasoline;

                     b. Daily storage costs for the Defendant Properties will be approximately

                         $38,000 a day or $1,140,000 per month; and




                                                     3
           Case 1:20-cv-01791-JEB Document 9-1 Filed 08/27/20 Page 4 of 5




                    c. Demurrage costs will be approximately $670,000 for both incoming transit

                        vessels, assuming that at least 10 days of demurrage will occur, which is

                        expected to occur.

        12.     I have consulted with numerous companies interested in purchasing the Defendant

Properties pursuant to an interlocutory sales order.

        13.     Based on the data I have collected and my prior experience in managing similar

assets, I have concluded that an interlocutory sale is needed to preserve the value of the Defendant

Properties.

        14.     When I am unable to obtain a fair market value in an interlocutory sale for seized

properties, I decline to execute the sale and go forward with the traditional process of storing and

maintaining the properties in the custody of the U.S. government.

        15.     Based on my consultations with interested purchasers, I believe that I will be able to

find a buyer who will pay a reasonable fair market price for the Defendant Properties. In fact, one

buyer has expressed detailed interest in completing a purchase. However, due to hurricane activity

and rapid price fluctuations, the interested buyer has requested an urgent agreement for sale.

        16.     The net proceeds from any such sale, after payment of fees and expenses, would be

held in an interest-bearing account maintained by the government pending the conclusion of the

related forfeiture action.




                                                  4
           Case 1:20-cv-01791-JEB Document 9-1 Filed 08/27/20 Page 5 of 5




        17.     Given the attention associated with the Defendant Properties, and the documented

threats to other vessels, I further believe that any such sale should occur under seal in order to protect

the safety of the individuals involved and ensure the highest possible sales value of the Defendant

Properties.



I declare under penalty of perjury that the foregoing is true and correct.

        DATED this __27th__ of August 2020, in Washington, DC.



                                                                  __/s/ Gene Patton_____________
                                                                  GENE PATTON




                                                    5
